Judgment modified as to the appealing defendants by eliminating therefrom the provision “And from putting out, selling, distributing, giving away or offering for sale as 1 Kodak Acid Fixing Powder, ’ any acid fixing powder other than that put upon the market by the plaintiff, Eastman Kodak Company, in plaintiff’s cartons,” and as thus modified affirmed, without *943costs of this appeal to either party. All concurred, except McLennan, P. J., who dissented and voted for affirmance; Foote, J., not sitting.